Title: To Thomas Jefferson from Rayneval, 5 March 1786
From: Gérard de Rayneval (Reyneval), Joseph Matthias
To: Jefferson, Thomas



à Versles. le 5. Mars 1786.

J’ai, Monsieur, entretenu M. le Controleur general sur l’affaire de la goelette américaine the William et Catherine; Ce ministre m’a autorisé à vous mander: que, si l’equipage n’appele pas du jugement qui a été prononcé on lui rendra la liberté, et que l’on se contentera de la confiscation du navire et du tabac; et qu’en cas d’appel la liberté leur sera rendüe moyennant une caution pour lamende de 1000₶. à laquelle chacun est condamné, ou moyennant le dépôt de 300₶. à faire par chacun d’eux.
Je m’empresse, Monsieur, de vous transmettre cette détermination; je n’ai pû vous en instruire hier, parceque je n’ai pu voir M. de Calonne que ce matin.
J’ay l’hr. d’être votre tres sincère
